February 28, 2012




                                   JUDGMENT

                       The Fourteenth Court of Appeals

                        IN THE INTEREST OF J.J., A CHILD

                                ____________________



      This cause, an appeal from a judgment terminating parental rights, signed July 15,
2011, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

      We order this decision certified below for observance.